Case 5:20-cv-05137-PKH Document 10-1                 Filed 11/13/20 Page 1 of 2 PageID #: 57




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


JAMIE LAWSON, Individually and on
Behalf of All Others Similarly Situated                                       PLAINTIFF

       V.                                     NO. 20-5137

TIMOTHY CORDER, JAMES CORDER,
AND GARY CORDER                                                               DEFENDANTS


                              RULE 68 OFFER OF JUDGMENT

       Defendants Timothy Corder, James Corder, and Gary Corder, pursuant to F.R.Civ.P. 68,

make this Offer of Judgment (“Offer”) to allow judgment to be taken against them, jointly and

severally, for the sum of Ten Thousand Dollars ($10,000.00) in full satisfaction of all claims by

Plaintiff Jamie Lawson, inclusive of all court costs and attorney’s fees accrued to date. If within

14 days after service of this Offer, Plaintiff Jamie Lawson serves notice that the Offer is

accepted, then either Plaintiff Jamie Lawson or the Defendants may file this Offer along with

proof of service and notice of its acceptance with the Court and allow Judgment to be entered

accordingly.

       If this Offer is not accepted within 14 days after it is served, then it shall be deemed

withdrawn and evidence of this Offer is not admissible except in a proceeding to determine costs.

If the Judgment finally obtained by Plaintiff Jamie Lawson, exclusive of interest from the date of

the Offer, is not more favorable than the Offer, then Plaintiff Jamie Lawson must pay the costs

incurred after the date this Offer is made.


                                              TIMOTHY CORDER, JAMES CORDER, AND
                                              GARY CORDER, DEFENDANTS
Case 5:20-cv-05137-PKH Document 10-1                    Filed 11/13/20 Page 2 of 2 PageID #: 58




                                               By:
                                               /s/   Stephen Lee Wood.
                                               Stephen Lee Wood (81170)
                                               Stephen Lee Wood, P.A.
                                               110 South 2d Street
                                               Rogers, AR 72756
                                               479-631-0808
                                               479-631-1711 (facsimile)
                                               slwpa@sbcglobal.net

                                       CERTIFICATE OF SERVICE

        I certify that on this 09 November 2020, I served this Rule 68 Offer of Judgment by
electronic transmission and by first-class mail upon the following:

                    Mr. Daniel Ford
                    Sanford Law Firm, PLLC
                    650 S. Shackleford, Suite 411
                    Little Rock, AR 72211
                            daniel@sanfordlawfirm.com

                    Mr. Josh Sanford
                    Sanford Law Firm, PLLC
                    650 S. Shackleford, Suite 411
                    Little Rock, AR 72211
                            josh@sanfordlawfirm.com



                                               /s/   Stephen Lee Wood.
                                               Stephen Lee Wood


Corder – Offer of Judgment/slw3/2077
